Citation Nr: 0902335	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
partial loss of voice.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service from December 1979 
to November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board denied the appellant's claim in a decision dated in 
February 2005.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a decision dated in June 2007, the Court vacated 
the Board's February 2005 decision and remanded the case to 
the Board for further proceedings consistent with the Court's 
decision.  The Board thereafter remanded the case to the 
agency of original jurisdiction (AOJ) for further 
development.  The case is again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility in October 
2000 for C7 partial corpectomy with C6-C7 and C7-T1 anterior 
cervical discectomy and fusion.  

2.  Prior to the surgery, the veteran was informed of the 
risks associated with the surgery; he gave his informed 
consent to the procedure.  

3.  Postoperatively the veteran had paralysis of the right 
true vocal cord, which caused continuing hoarseness.  

4.  The veteran's paralysis of the right true vocal cord with 
resulting hoarseness was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault, or by an event not 
reasonably foreseeable.  




CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for right vocal cord paralysis manifested by 
hoarseness, secondary to right recurrent laryngeal nerve 
injury during a VA surgical procedure in October 2000, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, the month following receipt of his claim, and a year 
before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the pertinent VA 
treatment records and obtained both a peer medical review and 
a VA examination in furtherance of his claim.  The veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge.  Given the standard of the regulation, the Board finds 
that VA has no duty to inform or assist that was unmet.

II.  Analysis

In October 2000, the veteran, who is not service connected 
for any disability, entered the VA Medical Center (VAMC) in 
Indianapolis, Indiana, where he underwent surgery for C7 
partial corpectomy with C6-C7 and C7-T1 anterior cervical 
discectomy and fusion.  The record shows he was advised of 
the types of risks inherent in the procedure, including 
damage to nerves and hoarseness.  A post-surgery note 
indicated that he initially had some hoarseness, but that it 
was improving.  

The veteran's continued hoarseness resulted in his being 
referred to the otolaryngology and speech pathology clinics 
at the VAMC.  He was diagnosed with right true vocal cord 
paralysis with dysphonia (altered voice production).  He was 
subsequently scheduled for micro direct laryngoscopy for 
medialization of the right vocal cord.  He was offered the 
choice of a thyroplasty, a potentially long-term solution, or 
a local injection of Gelfoam in the right vocal cord for 
temporary medialization.  The veteran opted for the Gelfoam 
injection in a procedure done in September 2001.  The report 
of a follow-up visit the next month noted the veteran's voice 
had improved, and there were no complaints with swallowing, 
eating, or drinking.  There is nothing of record indicating 
any subsequent treatment was either sought or performed.

A peer review of the veteran's October 2000 surgery and his 
right true vocal cord paralysis with dysphonia was completed 
in May 2002.  The reviewer, S.R, M.D., reviewed the veteran's 
medical records and concluded that a correct and timely 
diagnosis was made, that the treatment executed was timely 
and proper, that the treatment techniques were performed 
correctly, and that the veteran's condition was properly 
monitored during the course of the procedure.  The reviewer 
concluded that the veteran's injury was probably a result of 
the surgery, yet most experienced, competent practitioners 
would have handled the case similarly in all respects.  It 
was also noted that the veteran's hoarseness was a 
complication that was a risk that is sometimes temporary and 
sometimes permanent, and that the risk had been noted in the 
consent for surgery signed by the veteran.  The peer reviewer 
also stated that he was "sure that the risks of this 
procedure were discussed with the" veteran because they were 
mentioned in the informed consent.  

The veteran was afforded a VA examination in June 2008.  The 
examination was conducted by the Chief of Surgery at a VAMC 
in Chicago.  The examiner noted that he had reviewed the 
veteran's claim file and the Board's and the Court's 
decisions.  The examiner summarized the veteran's pertinent 
medical history, including specifically that related to his 
surgery, the nerve injury, and resulting hoarseness.  The 
examiner also noted the veteran's 2002 injection of the right 
vocal cord, and noted that the veteran had had no recent 
examination of the vocal cords or sought further treatment.  
The veteran reported that he was on no medications.  

Examination revealed that the veteran continues to have 
hoarseness and a very breathy speaking voice.  It was noted 
that the veteran could swallow fluids without difficulty.  
Examination under direct laryngoscopy with a fiber optic 
scope revealed that the veteran has complete paralysis of the 
right vocal cords.  It was also determined that the right 
false cord approximates the false cord on the left.  The 
examiner's pertinent diagnosis was right vocal cord paralysis 
secondary to right recurrent laryngeal nerve injury during 
cervical disc removal and spinal fusion.  

The examiner opined that the veteran's right recurrent nerve 
injury during his cervical discectomy is a known complication 
of the procedure.  The examiner noted that a reasonable 
healthcare provider would have considered this a risk of the 
procedure and would have informed the patient that it is 
definitely a possibility that permanent injury to the 
recurrent laryngeal nerve could occur, which would result in 
the vocal cord paralysis.  

The examiner also opined that the veteran's hoarseness is 
secondary to the recurrent laryngeal nerve injury that 
occurred during the cervical disc procedure, and that the 
veteran was informed that this is a possibility because this 
is a relatively common preoperative caution given during 
these cervical procedures when using the anterior neck 
approach, especially on the right side.  

The examiner additionally opined that there was no 
negligence, malfeasance, or any malpractice committed; the 
veteran sustained a known unfortunate complication of 
anterior approach to the cervical spine.  In an August 2008 
addendum, this physician added that the risk identified to 
the veteran as "hoarseness" could be construed to be 
permanent hoarseness.  In support of this opinion, the 
examiner noted that it is common practice when intending to 
perform an operative procedure in the vicinity of the 
recurrent laryngeal nerve to tell the patient there is 
significant risk of temporary hoarseness due to handling or 
compressing the nerve, but that in a small percentage of 
cases permanent injury to the nerve occurs resulting in 
permanent hoarseness.  

The provisions of 38 U.S.C.A. § 1151 provide, in pertinent 
part, as follows:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  

In light of the foregoing the Board finds that there is 
competent medical opinion addressing the questions raised in 
this case.  Specifically, the 2008 examiner opined that:  

*	A reasonable healthcare provider would have considered 
this a risk of the procedure and would have informed the 
patient that it is definitely a possibility that 
permanent injury to the recurrent laryngeal nerve could 
occur, which would result in the vocal cord paralysis;  
*	that the risk identified to the veteran as 
"hoarseness" could be construed to be permanent 
hoarseness and that it is common practice in these 
circumstances to tell the patient there is significant 
risk of temporary hoarseness due to handling or 
compressing the nerve, but that in a small percentage of 
cases permanent injury to the nerve occurs resulting in 
permanent hoarseness; and 
*	that the veteran's hoarseness is secondary to the 
recurrent laryngeal nerve injury that occurred during 
the cervical disk procedure.  

The Board finds no evidence in the record of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran's surgical treatment.  For these 
findings, the Board relies on the May 2002 peer review that 
noted that a correct and timely diagnosis was made, that the 
treatment was timely and proper, that the treatment 
techniques were performed correctly, that the veteran's 
condition was properly monitored during the course of the 
procedure, and that most experienced, competent practitioners 
would have handled the case the same way.  The Board also 
relies on the subsequent opinions provided by the 2008 VA 
examiner who provided the conclusions discussed above.  The 
medical opinions expressed by these two physicians are 
uncontradicted by the record.  Indeed, risks identified 
before the procedure was undertaken included both nerve 
damage and hoarseness, which indicates that these were risks 
inherent in such a procedure whether there was any fault on 
the part of the surgeon or not.  This supports the conclusion 
by the peer reviewer and the 2008 examiner that there was no 
carelessness, negligence or similar instance of fault.

Finally, the partial loss of voice now experienced by the 
veteran was not due to an event not reasonably foreseeable.  
The 2008 examiner makes it clear that nerve damage and 
hoarseness (identified as risks in the consent form signed by 
the veteran) were reasonably foreseeable, so much so that it 
was common practice to inform the patient of this very 
problem.  The provisions of 38 C.F.R. § 3.361 provide that an 
"event not reasonably foreseeable" need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  VA must 
consider whether the risk of the event was the type of risk 
that a reasonable health care provider would have disclosed 
in connection with the informed consent procedures.  
38 C.F.R. § 3.361(d)(2).  Not only did the care provider in 
this case identify hoarseness and nerve damage, but the 2008 
examiner confirmed that it was common practice to disclose 
the risks of both temporary and permanent hoarseness before 
operating in the vicinity of the recurrent laryngeal nerve.  
The opinion evidence of record clearly indicates that the 
result experienced by the veteran was an expected or ordinary 
risk of the procedure he underwent in October 2000, one that 
any reasonable provider would have disclosed.

Consequently, the Board finds that, upon consideration of the 
entire record, including the medical opinion of the peer 
reviewer, the opinions of the 2008 VA examiner, and the 
absence of evidence suggesting a different conclusion, the 
preponderance of the evidence is against the claim.  The 
veteran has disability due to recurrent laryngeal nerve 
injury caused when he underwent the October 2000 procedure at 
VA, but his disability was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, and it was not due to an 
event not reasonably foreseeable.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The criteria for an award of compensation benefits 
for right true vocal cord paralysis and subsequent partial 
loss of voice under 38 U.S.C.A. § 1151 have not been met. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
partial loss of voice is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


